957 F.2d 912
294 U.S.App.D.C. 163
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TOWNS OF CONCORD AND WELLESLEY, MASSACHUSETTS, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Boston Edison Company, Intervenor.
No. 91-1289.
United States Court of Appeals, District of Columbia Circuit.
March 17, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss or for summary affirmance and the motion for leave to file an out-of-time dispositive motion, the responses thereto and the reply, it is


2
ORDERED that the motion for leave to file an out-of-time dispositive motion be granted.   The Clerk is directed to file the lodged document.   It is


3
FURTHER ORDERED that the motion to dismiss the appeal be granted.   The Federal Energy Regulatory Commission has adequately accounted for the one-day suspension period,  see Exxon Pipeline Co. v. United States, 725 F.2d 1467, 1473 (D.C.Cir.1984), and judicial review bearing on the merits of the rate increase is not available at this interlocutory stage.   See id.;  Papago Tribal Utility Auth. v. FERC, 628 F.2d 235, 240 (D.C.Cir.), cert. denied, 449 U.S. 1061 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.